






EXECUTION COPY
    [glre_logoq3a01a01.gif]
July 30, 2014




Mr. James McNichols
105 Shooting Star Way
Sunset, South Carolina 29685
U.S.A.




Dear Jim,


I am pleased to offer you the position of Chief Actuary at Greenlight
Reinsurance, Ltd. (the “Company”), subject to our customary background checks
which you authorize us to conduct and the issuance of a work permit from the
Cayman Islands Department of Immigration. This position reports directly to the
Chief Executive Officer. The following letter outlines the key terms and
conditions of your employment relationship with the Company.


•
Start Date: September 15, 2014, subject to a Work Permit being approved by
Immigration.

•
Place of Employment: The Company’s offices located in Camana Bay, 65 Market
Street, Suite 1207, Grand Cayman Island, B.W.I.

•
Employment Status: Employee at will. Your employment may be terminated by the
Company for any reason upon 180 days written notice and may be terminated
immediately by the Company for cause, which shall include, without limitation,
your violation of the Company’s Code of Conduct, the Tax Operating Guidelines or
any other Operating Guidelines or the revocation of your Cayman Islands working
status as a result of any action or inaction taken by you.

•
Work Hours: The standard work hours are 8:30 a.m. to 6:00 p.m., Monday through
Friday. As a professional employee you will be expected to work overtime without
any additional remuneration.

•
Holidays: The Company will observe Caymanian statutory holidays.

•
Travel and Expenses: You may be required to travel as necessary to perform your
job duties. The Company will reimburse you for reasonable and customary expenses
incurred during the course of business travel upon presentation of expense
statements or vouchers or such other information as the Company may reasonably
require in accordance with Company policies.

•
Vacation: You will be entitled to 20 days of vacation leave per year. Scheduling
of vacation time will be subject to prior approval. Vacation time does not
rollover without prior approval of the Chief Executive Officer.

•
Sick days: You will be entitled to 10 sick days per year for actual illness. If
you are absent from work for more than three consecutive days, you may be
required to produce a doctor’s note.

•
Benefits: You will be entitled to participate in such employee benefit plans and
insurance programs offered by the Company, or which it may adopt from time to
time, for its employees, in accordance with the eligibility requirements for
participation therein and applicable law.









--------------------------------------------------------------------------------






•
Remuneration:

i.
Base Salary: Annual Base Salary of US$350,000, which will be paid monthly on or
about the 23rd of each month to a local bank account. Salary reviews will take
place, at a minimum, every three years. Changes in salary, if any, will be
instituted in March effective as of January 1.

ii.
Relocation Allowance: Within 30 days of the Start Date, a relocation allowance
of US$25,000 will be paid to the employee.

iii.
Bonus: Your annual target bonus is US$165,000. Bonus awards will be based on the
Company’s performance in relation to targets established by the Board of
Directors annually and your individual performance in relation to your assigned
duties. The bonus, if any, will be evaluated annually in February of the
following year. The bonus may contain a cash portion and a deferred portion the
latter of which is dependent on the Company’s results. For the 2014 performance
year, 30% of your target bonus will be evaluated based on qualitative factors
such as personal goals and objectives and 70% will be based on quantitative
factors such as underwriting results. The quantitative bonus can vary up or down
based on the Company’s underwriting performance. The 2014 quantitative bonus, if
any, will be paid in three installments as follows: 33% on or before March 15,
2018 and March 15, 2019 and 34% on or before March 15, 2020. Thereafter, the
quantitative bonus, if any, will be paid in accordance with the Company’s
Compensation Plan.

iv.
Sign-On Shares: In connection with you accepting the position offered hereby,
the Company will recommend to the Board that you will be awarded Restricted
Class A Ordinary shares of the Company’s stock, with an issuance value of
US$100,000. The shares shall be evidenced by, and subject to, the terms and
conditions of the Greenlight Capital Re, Ltd. 2004 Stock Incentive Plan. The
shares will fully vest on third anniversary of issuance.

v.
Long-term Incentive Plan: You will be eligible for the Company’s Long-term
Incentive Plan. As a participant in the plan you will be eligible for further
grants of restricted shares as well as option grants, from time to time, subject
to the approval of the Board. Vesting of options and/or restricted share grants
and other terms and conditions of any such awards will be specified in your
award agreement(s), if any. Your target LTIP will be US$205,000.

vi.
Pension: The Company has established a pension plan in compliance with the
Cayman Pension Act. The Company will pay the employee share of the required
pension amounts on your behalf. This benefit is subject to change in the event
that the requirements of the Cayman Pension Act are amended or revised.



•
Tax Advice: For U.S., Canadian and British citizens filing tax returns, the
Company has arranged to have Federal Tax returns prepared at the Company’s
expense, subject to a limit of US$5,000 annually. The service provider will be
agreed by the Company.

•
Work Permit: As a non-Caymanian, the Company will be required to obtain a work
permit for you from the Cayman Islands Immigration Department prior to your
employment by the Company. This offer is predicated on the work permit being
acquired and becomes null and void if the Company is unable to obtain the work
permit from the Immigration Department.

•
Notice: You may terminate your employment with the Company upon 180 days written
notice. Upon your voluntary termination and satisfaction of the 180 day notice
period, you will be paid any accrued but unpaid base salary and any unused
vacation time. If you do not satisfy the 180 day notice period, all unused
vacation time shall be forfeited.

•
Contingencies: Your employment will be contingent upon compliance with the Code
of Conduct (to be promulgated by the Company), the Tax Operating Guidelines, and
any other Operating Guidelines promulgated by the Company.

•
Representation: You represent and warrant to the Company and you acknowledge
that the Company has relied on such representation in offering employment to you
and that:

i.
the performance of your duties to the Company hereunder will not violate the
terms of any agreement with any third party and;

ii.
you have not made material misrepresentations nor omissions to the Company in
respect of any previous employment, qualifications or generally.





--------------------------------------------------------------------------------






•
Restrictive Covenants:

i.
Non-Compete. In consideration of the benefits provided for in this letter, you
covenant and agree that during your term of employment and for a period of six
(6) months following the termination of employment for whatever reason, or
following the date of cessation of the last violation of this Agreement, or from
the date of entry by a court of competent jurisdiction of a final, unappealable
judgment enforcing this covenant, whichever of the foregoing is last to occur,
you will not, for yourself, or in conjunction with any other person, firm,
partnership, corporation or other form of business organization or arrangement
(whether as a shareholder, partner, member, principal, agent, lender, director,
officer, manager, trustee, representative, employee or consultant), directly or
indirectly, be employed by, provide services to, in any way be connected,
associated or have any interest in, or give advice or consultation to any
business which competes, directly or indirectly with any aspect of the Company’s
business.

ii.
Non-Solicitation of Employees. In consideration of the benefits provided for in
this Agreement, you covenant and agree that during the term of employment and
for a period of one (1) year thereafter, you shall not, without the prior
written permission of the Company, (i) directly or indirectly solicit, employ or
retain, or have or cause any other person or entity to solicit, employ or
retain, any person who is employed or is providing services to the Company at
the time of your termination of employment or was or is providing such services
within the twelve (12) month period before or after your termination of
employment or (ii) request or cause any employee of the Company to breach or
threaten to breach any terms of said employee’s agreements with the Company or
to terminate his/her employment with the Company.

iii.
Non-Solicitation of Clients and Customers. In consideration of the benefits
provided for in this letter, you covenant and agree that during the term of
employment and for a period of one (1) year thereafter, you will not, for
yourself, or in conjunction with any other person, firm, partnership,
corporation or other form of business organization or arrangement (whether as a
shareholder, partner, member, lender, principal, agent, director, officer,
manager, trustee, representative, employee or consultant), directly or
indirectly: (i) solicit or accept any business that is directly related to the
business of the Company from any person or entity who, at the time of, or at the
time during the twenty-four (24) month period preceding, termination was an
existing or prospective customer or client of the Company; (ii) request or cause
any of the Company’s clients or customers to cancel or terminate any business
relationship with the Company involving services or activities which were
directly or indirectly the responsibility of the Company during your employment
or (iii) pursue any Company project known to you upon termination of your
employment that the Company is actively pursuing (or was actively pursuing
within six months of termination) while the Company is (or is contemplating)
actively pursuing such project.

iv.
Other. Your employment is contingent upon your execution of our Intellectual
Property and Confidentiality agreement.





This offer expires on August 6, 2014.


If you accept this offer, please indicate your acceptance by signing below.


Sincerely,






/s/ Bart Hedges
Bart Hedges
Chief Executive Officer
Greenlight Reinsurance, Ltd.










--------------------------------------------------------------------------------










I accept this offer of employment and all terms and conditions as outlined
above.






/s/ Jim McNichols                    
Jim McNichols                        Dated: July 31, 2014






